Title: Charles Adams to John Adams, 28 October 1798
From: Adams, Charles
To: Adams, John


          
            My dear Sir
            New York Octr 28— 1798
          
          Your very kind letter of the 13 instant was very grateful to me. We have indeed suffered a double anxiety both for ourselves and our friends it is so natural for the latter absent from the City to be more apprehensive than we have been that I have been very much pained at their remonstrances against remaining in town Nor should I have remained had I not conceived it an indispensible duty. I own to you, that I had rather stand in the front of Battle for the same time that the malady has raged. There is hardly an instance of any acquaintance of mine who has remained but has suffered in a greater or less degree by the fever and though for one or two days the alarm seems to subside yet we are soon aroused from security by increasing Reports of death. The inhabitants who have fled are so very anxious to return to their business that many have imprudently ventured and become victims. About ten days before the disorder took a very serious aspect we had the most violent rain that ever has fell since the recollection of the Oldest inhabitants. The Cellars in the lower parts of the City were filled by the over flowing of the Streets this water was but partially thrown out before the general alarm
          I believe it hardly requires a Physician to observe that this water pent up in closed cellars mixed with salt sugar and all the other numerous articles put in there must in three months of hot weather produce a very destructive air such as has proved fatal to many who have exposed themselves to it imprudently.
          With great pain I have often heard violent invective against Mr Gerry. Knowing and highly respecting his Character I have found myself almost his sole advocate among the friends of Government with whom I have conversed And I have always said wait till he tells his own tale. Since his arrival less has been said to recriminate him but still there is certainly some Public information to be given to clear his Conduct to those who may have Suspected him. For such has been the spirit of enimosity towards him that I am sure if any person had advanced the arguments in his favor I have done to many; they would have involved themselves in very serious quarrels but as I you know am privileged and can hardly be suspected of want of Federalism they have only stared and asked me “Mr Adams how can you think him honest?”
          I again request to know if Mr Desdoity’ vessel the Fox will be

permitted to go to the West Indies as a Parlementaire He is a worthy man and if I could serve him consistently I would do it as he has done me many favors. The little Abigail grows charmingly and is very healthy and quiet it gives me and Mrs Adams much pleasure that the name meets your approbation
          With Love and respects to all I am dear Sir Your affectionate
          
            Charles Adams
          
        